On April 8, 2008, the defendant was sentenced for the following offenses: Count I: Ten (10) years in the Montana State Prison, for the offense of Criminal Mischief, a felony; Count II: Twenty (20) years in the Montana State Prison, with no parole eligibility, for the offense of Arson, a felony; and Count III: Six (6) months in the Fergus County Jail for the offense of Solicitation to Commit Assault, a felony. Counts I - III shall run consecutively. Against the time period specified above, the defendant shall receive credit for jail time previously served in the Fergus County Detention Center of 794 days. The 20 year term imposed for Arson shall run first, and it is during this first 20 years of the defendant’s sentence that he may not be released on parole or any type of supervised release from prison.
*36On May 7, 2009, the defendant appeared before the Sentence Review Division of the Montana Supreme Court.
The defendant was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue his hearing so that he could provide a financial affidavit to the Office of the Public Defender for their review to determine whether or not he would be eligible for a public defender to represent him at his sentence review hearing.
Therefore, it is the unanimous decision of the Sentence Review Division that the Application for Review of Sentence shall be continued until the next available hearings in August 2009.
Done in open Court this 7th day of May, 2009.
DATED this 21st day of May, 2009.
Chairperson, Hon. Stewart Stadler, Member, Hon. Blair Jones and Member, Richard Simonton.